Citation Nr: 0328164	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-10 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $1,130.






ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel






INTRODUCTION

The veteran had active service from February 1970 to November 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2001 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
Committee denied the veteran's request for waiver of the 
recovery of an overpayment of his improved disability pension 
benefits in the calculated amount of $1,130.  


FINDINGS OF FACT

1.  In December 1996, the veteran was first granted a 
nonservice-connected disability pension.  By letter dated in 
January 1997, he was informed that his disability pension 
claim had been approved, with additional entitlement for his 
spouse and child based on his receipt of Social Security 
income effective October 1, 1996.  

2.  In April 1998, an overpayment was created when the 
veteran's pension benefits were terminated, effective June 1, 
1997, as his family income was excessive due to his spouse's 
receipt of wages from part-time employment.  A request for 
waiver of recovery of the overpayment was granted in October 
1998.  

3.  The veteran submitted VA Form 21-527, dated in November 
1998, wherein he indicated that his family income consisted 
of social security income; he also indicated that his wife 
was no longer receiving social security benefits.  

4.  In April 1999, his application for renewal of pension 
benefits was approved.  This was based on information he 
provided regarding his total family income, which consisted 
solely of social security income, and information regarding 
his annual unreimbursed medical expenses.  

5.  As a result of an income verification match in May 2000, 
VA learned that the veteran's spouse had received additional 
income in 1997 from the Florida Division of Unemployment 
Security and U.S. Treasury Department Internal Revenue 
Service IMF.  And based on that information, the veteran's 
pension benefits were terminated retroactively effective to 
June 1, 1997, and the overpayment at issue ensued.  

6.  The veteran's failure to accurately report his spouse's 
receipt of additional income from unemployment and IRS was 
not an intent to seek an unfair advantage with knowledge of 
the likely consequences.  


CONCLUSION OF LAW

The record does not establish the veteran acted in bad faith 
in the creation of the overpayment of VA improved disability 
pension benefits in the amount of $1,130; therefore, waiver 
of the overpayment is not precluded.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b)(2) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The Board notes that the basic facts of this case are not in 
dispute and may be briefly described.  By letter dated in 
August 1995, the veteran was informed that his claim for 
pension benefits had been denied as his family income was 
excessive for benefit entitlement; that determination was 
based on the information on the application for pension (VA 
Form 21-526), wherein the veteran indicated that he had 
income form his spouse's receipt of wages from employment in 
the amount of $17,400.  Subsequently, in September 1996, the 
veteran filed an Eligibility Verification Report (EVR), 
certifying that he was in receipt of Social Security income 
and his wife had been laid off work, effective September 13, 
1996.  

By letter dated in January 1997, the veteran was informed 
that he had been awarded disability pension benefits, with 
additional benefits for his wife, effective October 1, 1996, 
based on his receipt of Social Security income.  Attached to 
that letter was a copy of VA Form 21-8768, which advised the 
veteran that he was required to notify the VA immediately of 
any changes in his income, and that failure to promptly 
inform the VA of such changes would result in the creation of 
an overpayment in his account.  

Received in January 1998 was an Eligibility Verification 
Report (EVR), wherein the veteran indicated that he was in 
receipt of Social Security benefits in the amount of $728 per 
month; he also reported that his wife was in receipt of wages 
from part time employment and interest income.  Based upon 
the above information, in April 1998, award action was taken 
to adjust the veteran's pension benefits effective February 
1, 1997, to reflect the increased income due to his spouse's 
receipt of interest income and to terminate his benefits 
effective June 1, 1997, as his family income was excessive 
due to his spouse's receipt of wages.  This action resulted 
in the creation of an overpayment in the calculated amount of 
$1,618.  A request for waiver of recovery of that overpayment 
was granted in October 1998.  

Received in November 1998 was VA Form 21-527, wherein the 
veteran indicated that his family income consisted of his 
receipt of Social Security income; he also indicated that his 
wife was no longer receiving income, but that she would be 
applying for Social Security benefits.  In April 1999, action 
was taken to reinstate the veteran's pension benefits, with 
additional entitlement for his spouse and stepdaughter, 
effective June 1, 1997.  However, in August 1999, action was 
taken to remove his stepdaughter as a dependent due to her 
marriage, effective June 5, 1999.  

In a May 2000 letter to the veteran, the RO proposed to 
adjust his pension benefits as of February 1, 1997, and to 
terminate the benefits as of June 1, 1997, based upon an 
Income Verification Match (IVM), which revealed that his 
spouse received additional income in 1997 from the Florida 
Division of Unemployment Security and U.S. Treasury 
Department Internal Revenue Service IMF.  In July 2000, the 
RO effectuated the proposed reduction.  The veteran was 
subsequently informed in writing of an overpayment of VA 
improved disability pension benefits in the amount of $1,130.  

By letters dated in May and July 2000, the RO requested the 
veteran to verify the accuracy of the 1997 income obtained 
through the IVM program.  In an August 2000 response, the 
veteran indicated that he had "no idea what you are 
referring to; we went through this already, and his debt was 
paid in full in March 2000."  


B.  Legal Analysis

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b) 
(2003).  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994) 
(citing 38 C.F.R. § 1.965).  

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, 
is undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (2003); see 
Richards v. Brown, 9 Vet. App. 255 (1998).  

Turning to the facts of this particular case, much of the 
evidence of record suggests the veteran's failure to report 
his spouse's unemployment income was a mere inadvertence.  
The Board does not find that his actions resulting in the 
overpayment in question constituted bad faith.  A finding of 
bad faith would have to be supported by the events that 
caused the overpayment and the actions taken by the veteran 
in response thereto.

The veteran maintains that, when he filed for pension in 
September 1996, his wife had been laid off; and, while she 
applied for unemployment, she did not receive unemployment 
until October 1996.  He further noted that, by the time he 
was approved for these benefits in January 1997, his spouse's 
unemployment benefits had stopped.  At that time, he was also 
going through back surgery and taking strong pain medication; 
therefore, he argues that the failure to report his wife's 
receipt of unemployment benefits was just an oversight.  It 
is true that he failed to inform VA of his wife's 
unemployment income in 1997, despite a January 1997 letter 
from the RO notifying him that he should report any changes 
in his family income.  However, that notwithstanding, there 
are several factors indicating good faith in his dealings 
with VA.  For example, in January 1998 he voluntarily 
informed VA that his wife was receiving wages from part-time 
employment and interest income, an event that ended his 
eligibility for disability pension benefits.  He further 
demonstrated good faith in August 1999 when he informed VA 
that his stepdaughter had gotten married in June 1999; he 
requested that the proper amount be deducted from his 
account, as a result of the anticipated action to remove his 
stepdaughter as a dependent from his account.  

In view of the above, the Board concludes that the veteran's 
actions did not constitute bad faith, fraud or 
misrepresentation.  Therefore, waiver of the recovery of the 
overpayment of his improved disability pension benefits is 
not precluded by law.  There remains for consideration, 
though, the issue of whether the waiver should be granted.


ORDER

Waiver of recovery of the overpayment of the veteran's 
improved pension benefits is not precluded by bad faith and, 
to this extent only, his appeal is granted.  



REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt at issue is not precluded by bad faith, the 
application of the standard of equity and good conscience 
must be considered.  In Bernard v. Brown, 4 Vet. App. 384 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that when the Board addresses in its 
decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument, and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  

Where there is no fraud, misrepresentation, or bad faith on 
the veteran's part with respect to the creation of the 
overpayment at issue, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(a) (West 2002).  In order to dispose of the 
matter on appeal, the next step is to determine whether 
recovery of the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. §§ 1.962, 1.965.  The pertinent 
regulation in this case provides that the standard of "equity 
and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  

In essence, "equity and good conscience" means fairness to 
both the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements, 38 C.F.R. 
§ 1.965(a), which have yet to be addressed by the RO.  The 
Board observes that, while the veteran appears to have argued 
this issue, the RO has yet to address the question or provide 
pertinent laws and regulations pertaining to application of 
the standard of equity and good conscience with respect to 
the veteran's request for waiver of the overpayment.  



To ensure that VA has met its duty to afford due process, the 
case is REMANDED to the RO for the following development and 
consideration:

1.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).  And he should 
be provided an opportunity to submit 
argument and evidence with regard to the 
elements of the standard of equity and 
good conscience.  

2.  Then refer the veteran's claim to the 
Committee on Waivers and Compromises so 
the Committee can readjudicate the 
veteran's request for waiver of recovery 
of the overpayment of his VA improved 
pension benefits in the calculated amount 
of $1,130 with express consideration of 
the provisions of 38 C.F.R. § 1.965(a) 
(2003), including the standard of equity 
and good conscience.  

3.  If the veteran's waiver request is 
denied, send him a supplemental statement 
of the case (SSOC) that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He also must be 
given an opportunity to respond before 
his case is returned to the Board.  

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



